DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/8/2021 was filed and considered. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments, see Amendments and Remarks, filed 6/8/2021, with respect to Ortyn et al (US 2010/0232675 have been fully considered and are persuasive.  The 35 USC 102 rejections has been withdrawn. 
	Amendments to claims 27 and 53 with object subject matter is reviewed and overcome the cited prior art. Claims 27 and 53, and all their dependent claims, are now view as allowable. 

Applicant’s arguments with respect to claims 47-49 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Amendment to claim 47 have been review and rejected after an updated search. NAMBA et al (US 2009/0086314) is found to teach the amendment. Please look Office Action below for detail rejection.  Claims 47-49 are rejected.

Amendment to claim 50 have been reviewed and rejected after an updated search POHER et al (US 2013/0323757) is found to teach the amendment. Please look Office Action below for detail rejection.  Claims 50-52 are rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over Ortyn et al (US 2010/0232675) in view of NAMBA et al (US 2009/0086314).
Claim 47:
Ortyn et al (US 2010/0232675) teaches the following apparatus (starting 0011 teaches method and apparatus for analyzing blood) for use with a blood sample that was drawn from a subject and an output device the apparatus comprising:
a microscope system configured to acquire (starting 0006 teaches the use of microscope for diagnostic evaluation):
a first image of the blood sample, using a microscope system, and a second image of the blood sample, there being between acquisitions of the first and second images (figure 3 part 402 teaches image data from first cell/blood and part 406 teaches image data from second cell/blood using the microscope disclosed above; starting 0023 teaches where the cells can be acquired at different times to aid in quantifying cellular changes over time; 0103 teaches collect of image data for analysis with in ten of minutes with personal computers): and
a computer processor configured to (starting 0153 teaches the require image processing including computing devices with processor such as laptop, networked, mainframe, hand-held, and other that include a processor and a memory in the execution of plurality of functions):
analyze the first image of the blood sample at least partially in response thereto (figure 3 part 402 teaches image data from first cell/blood and part 404 teaches analyze of image with photometric or morphometric image features associated with disease condition and type):
select to compare the first and second images of the blood sample to one another (figure 3 part 402 and starting 0100 where select first image are those of identify a disease condition, further detailed in 0104, and where second image are healthy image cells in order to quantified a difference) 
compare the first and second images of the blood sample to one another (figure 3 part 408 and starting 0102 teaches where previously identified image feature/first image to determine whether the disease condition is present in the second population of cell), and
determine a characteristic of the blood sample, at least partially based upon comparing the first and second images of the blood sample to one another (figure 3 part 408 and starting 0100 teaches identify likely carcinoma cells/characteristic between the comparing first and second images; starting 0101 further identify some other differences/characteristic such as CLL and/or lymphocytes ratio), and
generate an output in response to the determined characteristic (starting 0024 teaches output provide quantitative indication of treatment of improved condition of the patient suffering from disease condition/characteristic such as lymphocytes ratio taught above).
Ortyn et al teaches all the subject matter above, but not the following which is taught by NAMBA et al (US 2009/0086314):
a time interval of (0336 teaches image recorded with a digital camera at a desired time interval such as 5 minutes to five hours preferably ten minutes to one hour).
Ortyn et al and NAMBA et al are both in the field of image analysis, especially regarding imaging of biological samples (i.e. NAMBA et al teaches 0012 where biological materials such as blood), where the combine outcome is predictable. 
The motivation constitutes applying a known technique (i.e. ten minutes or less interval imaging) to know devices and/or method (i.e. imaging of biological sample such as blood) ready for improvement to yield predictable results.

Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over Ortyn et al (US 2010/0232675) in view of NAMBA et al (US 2009/0086314) as applied to claim 47 above, and further in view of Soenksen (US 2004/0170312):
Claim 48:
Ortyn et al and NAMBA et al teaches all the subject above, but not the following which is taught by Soenksen (US 2004/0170312):
The apparatus according to claim 47, wherein the microscope system is configured to acquire the first and second images of the blood sample, the time interval between acquisitions of the (0010 teaches image capture with total image acquisition time is about one minute).
Ortyn et al, NAMBA et al and Soenksen are both in the field of image analysis, especially regarding imaging of biological samples (i.e. Soenksen teaches 0025 where samples on microscope slide including blood), where the combine outcome is predictable. 
The motivation constitutes applying a known technique (i.e. one minutes or less interval imaging) to know devices and/or method (i.e. imaging of biological sample such as blood) ready for improvement to yield predictable results.

Claim 49 is rejected under 35 U.S.C. 103 as being unpatentable over Ortyn et al (US 2010/0232675) in view of NAMBA et al (US 2009/0086314) and Soenksen (US 2004/0170312) as applied to claim 48 above, and further in view of Korb e al (US 2010/0253907):
Claim 49:
Ortyn et al, NAMBA et al and Soenksen (US 2004/0170312) teaches all the subject above, but not the following which is taught by Korb e al (US 2010/0253907):
The apparatus according to claim 48, wherein the microscope system is configured to acquire the first and second images of the blood sample, the time interval between acquisitions of the first and second images being less than one second (0095 teaches imaging device to capture series of images quickly performing in less than one second; 0088 teaches such camera with microscope and 0022 teaches where sample can comprised of biological sample).
Ortyn et al, NAMBA et al, Soenksen and Korb et al are all in the field of image analysis, especially regarding imaging of biological sample with microscope (i.e. Korb et al teaches imaging microscope Figure 4A) such that the combine outcome is predictable.
.

Claim 50 is rejected under 35 U.S.C. 103 as being unpatentable over Ortyn et al (US 2010/0232675) in view of POHER et al (US 2013/0323757).
Claim 50:
Ortyn et al (US 2010/0232675) teaches the following apparatus (starting 0011 teaches method and apparatus for analyzing blood) for use with a blood sample that was drawn from a subject and an output device, the apparatus comprising:
a microscope system configured to acquire (starting 0006 teaches the use of microscope for diagnostic evaluation):
a first image of the blood sample, using a microscope system, and a second image of the blood sample, there being a time interval between acquisitions of the first and second images (figure 3 part 402 teaches image data from first cell/blood and part 406 teaches image data from second cell/blood using the microscope disclosed above; starting 0023 teaches where the cells can be acquired at different times to aid in quantifying cellular changes over time; 0103 teaches collect of image data for analysis with in ten of minutes with personal computers): and
a computer processor configured to (starting 0153 teaches the require image processing including computing devices with processor such as laptop, networked, mainframe, hand-held, and other that include a processor and a memory in the execution of plurality of functions):
analyze the first image of the blood sample to identify one or more entities within the first image that are disposed in a vicinity of an erythrocyte, and which have dimensions that indicate that the entities could be platelets, by analyzing the first image (figure 3 part 402 teaches image data from first cell/blood and part 404 teaches analyze of image with photometric or morphometric image features associated with disease condition and type; starting 0115 teaches quantitative data treating erythrocyte lysing agent to erythrocyte with each cell further imaged to enable “list mode” inspection of any population of cells, where platelets are noted and considered as taught in 0008; list mode is view as listing all in the vicinity; figure 4 teaches cellular area/vicinity considered; figure 5 and starting 0116 teaches image feature analyzing/plotting of all subpopulation of cells. Examiner view that all images taken, first, second, third…etc, are all processed/analyzed),
at least partially in response thereto: select to compare the first and second images of the blood sample to one another (figure 3 part 402 and starting 0100 where select first image are those of identify a disease condition, further detailed in 0104, and where second image are healthy image cells in order to quantified a difference),
compare the first and second images of the blood sample to one another (re 3 part 408 and starting 0102 teaches where previously identified image feature/first image to determine whether the disease condition is present in the second population of cell), and
determine a characteristic of the blood sample, at least partially based upon comparing the first and second images of the blood sample to one another (figure 3 part 408 and starting 0100 teaches identify likely carcinoma cells/characteristic between the comparing first and second images; starting 0101 further identify some other differences/characteristic such as CLL and/or lymphocytes ratio), and 
generate an output in response to the determined characteristic (starting 0024 teaches output provide quantitative indication of treatment of improved condition of the patient suffering from disease condition/characteristic such as lymphocytes ratio taught above).
Ortyn et al teaches all the subject matter above, but not the following which is taught by POHER et al (US 2013/0323757):
generate agitation of the blood sample between acquisitions of the first and second images (0289-0294 teaches mixing/agitating between interval acquiring series of images).
Ortyn et al and POHER et al are both in the field of image analysis, especially regarding imaging of biological samples (i.e. POHER et al teaches 0019-0024 blood imaging including steps of mixing), where the combine outcome is predictable. 
The motivation constitutes applying a known technique (i.e. agitating/mixing/stirring) to know devices and/or method (i.e. biological sample such as blood) ready for improvement to yield predictable results.

Claims 51:
Claim 51 is rejected under 35 U.S.C. 103 as being unpatentable over Ortyn et al (US 2010/0232675) in view of POHER et al (US 2013/0323757) as applied to claim 50 above, and further in view of Fairs et al (US 2010/0192706):
Ortyn et al and POHER et al teaches all the subject matter above, but not the following which is taught by Fairs et al (US 2010/0192706):
The apparatus according to claim 50, further comprising magnetic beads configured to be placed inside the sample, wherein the computer processor is configured to move the magnetic beads by controlling an external magnetic field (0022 teaches the use of magnetic beads for enhancing stirring effect with an magnetic field flex on the outside surface with the magnetic beads inside).
Ortyn et al, POHER et al and Fairs et al are both in the field of image analysis, especially regarding imaging of biological samples (i.e. Fairs et al teaches in 0032 teaches used readily in prepare biological material in the field for analysis), where the combine outcome is predictable. 
The motivation constitutes applying a known technique (i.e. agitating/mixing/stirring) to know devices and/or method (i.e. biological material for analysis) ready for improvement to yield predictable results.

Claim 52:
Claim 52 is rejected under 35 U.S.C. 103 as being unpatentable over Ortyn et al (US 2010/0232675) in view of POHER et al (US 2013/0323757) as applied to claim 50 above, and further in view of Nielsen et al (US 2004/0122216):
Ortyn et al and POHER et al teaches all the subject matter above, but not the following which is taught by Nielsen et al (US 2004/0122216):
The apparatus according to claim 50, wherein the computer processor is configured to generate agitation of the sample by moving a microscope stage upon which the blood sample is disposed (0443 teaches on content on vibrating platform on top of the stir plate where content is mixed briefly and carefully; abstract teaches content to be cell/blood; 0399 teaches the use of microscope).
Ortyn et al, POHER et al and Nielsen et al are both in the field of image analysis, especially regarding imaging of biological samples such that the combine outcome is predictable. 
The motivation constitutes applying a known technique (i.e. agitating/mixing/stirring) to know devices and/or method (i.e. analysis of biological material) ready for improvement to yield predictable results.
Allowable Subject Matter
Claims 27-35 and 37-46 are allowed.
	Claims 53-61 are allowed.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSUNG YIN TSAI whose telephone number is (571)270-1671.  The examiner can normally be reached on 5:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TSUNG YIN TSAI/Primary Examiner, Art Unit 2663